— Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered September 4, 1990, convicting defendant, after a jury trial, of attempted assault in the first degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 2 Vs to 7 years, unanimously affirmed.
The claim of error which defendant raises on appeal was previously considered and rejected by this Court in deciding the appeal of codefendant Eric Brewer (People v Brewer, 186 AD2d 88). Concur — Milonas, J. P., Ellerin, Kassal and Rubin, JJ.